RYMER, Circuit Judge.
I disagree that the police were not entitled to approach Williams and ask him “what’s up.” Two individuals had just been shot and Williams was jogging about a block, and in a direction away, from the scene of the shooting. Officer O’Malley observed him turning and looking back over his shoulder. When Williams saw the patrol car, he stopped jogging and started walking. Although light, it was 4:00 a.m. Williams acted nervous and refused to take his hands out of his pockets. Given that a shooting had just occurred and that Williams’s behavior was evasive, O’Malley could reasonably infer that Williams was leaving the scene and may be .armed. Based on this, he could stop and frisk him.